Citation Nr: 1233117	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied, as relevant, service connection for tinnitus.  The Veteran filed a notice of disagreement with the denial in September 2009 and a statement of the case was issued in April 2010.  The Veteran perfected an appeal to the Board on this issue in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review, the Board observes that a procedural defect must be cured and further development is required prior to adjudicating the Veteran's claim.

As noted above, a statement of the case was issued in April 2010.  Thereafter, the RO received additional pertinent private medical evidence dated in June 2010 but did not consider this evidence in connection with the appealed claim prior to the certification and transfer of records to the Board.  This evidence must be considered by the RO in the first instance.  See 38 C.F.R. § 19.31 (2011) (providing that the RO will furnish the veteran and his representative a supplemental statement of the case if the RO receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  

In addition, according to statements dated in July 2008 and August 2008, the Veteran contends that he has tinnitus as the result of exposure to heavy artillery noise without hearing protection during his service in Vietnam.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from August 1968 to August 1969, and that he was awarded the Air Medal with Valor device.  As exposure to heavy artillery noise is consistent with the circumstances, conditions, and hardships of combat service, the Veteran's combat noise exposure is established by the record.  See 38 U.S.C.A. § 1154(b) (West 2002).   

The mere fact of in-service combat noise exposure is not enough.  There must be chronic disability resulting from such noise exposure shown by competent and credible evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 ("[A] veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit 'sufficient evidence of a causal nexus between that in-service event and his or her current disability.'").  The Veteran was afforded a VA audiological examination in December 2008.  The report shows the audiologist's entire opinion consisted of the following:  "By history, in my opinion, tinnitus is not caused by or a result of military noise exposure.  Vet[eran] reported onset [in] 2003 and he was discharged in 1971."  This opinion is inadequate as the audiologist only provided data and a conclusion, and did not provide a rationale for concluding that the Veteran's tinnitus was not related to his combat noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The audiologist did not explain the significance of a report of onset of ringing in the ears decades after service in regard to the likelihood that in-service noise exposure caused the Veteran's current tinnitus, and it is impermissible for the Board to make a medical inference.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the report must be returned to the examiner for a clarification of opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In support of his claim, the Veteran submitted a June 2010 letter in which Dr. T.K., a private internist, reported that the Veteran had "significant tinnitus that ha[d] appeared in the last few years."  Dr. T.K. opined that "[c]ertainly [the Veteran's] exposure to loud noise in service to his country in the military would be a likely cause of his tinnitus."  Dr. T.K.'s opinion is similarly inadequate as he did not provide a rationale for concluding that the Veteran's tinnitus was related to his combat noise exposure.  This is significant given his stated area of specialty as compared to the VA examiner's area of specialty.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, Dr. T.K. should be asked to provide clarification of the opinion provided. 

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. T.K. and ask him to provide a rationale for his June 2010 opinion that the Veteran's in-service military noise exposure caused his tinnitus.  

2.  Return the December 2008 VA audiological examination report along with the claims file and a copy of this remand to the examiner for clarification of the opinion given.  The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to in-service combat noise exposure.  (The examiner is to accept as fact that the Veteran was exposed to combat noise during service).  In so doing, the examiner must address the following: 

(i) the medical significance of a report of onset of ringing in the ears decades after service in regard to the likelihood that in-service noise exposure caused tinnitus.  

In addressing the above, the examiner should provide a complete rationale.  The rationale should cite to all pertinent examination findings, recorded medical history, and sound medical principles.

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the tinnitus or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  If is determined that another examination is necessary such should be scheduled.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  Consideration should be made of all evidence submitted since the issuance of the April 2010 statement of the case.  The Veteran should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


